         Case 1:21-cv-00465-BAH Document 16 Filed 06/08/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


JASON LEOPOLD, et al.,                          )
                                                )
               PLAINTIFFS                       ) Civil Action No. 1:21-cv-465 (BAH)
       vs.                                      )
                                                )
                                                )
YOGANANDA D. PITTMAN, et al.,
                                                )
                                                )
                                                )
               DEFENDANTS                       )
                                                )
                                                )


                                   JOINT STATUS REPORT


   On June 7, 2021, the parties conferred as to how they believe the case should proceed. This

Joint Status Report is being submitted to advise the Court as to the parties’ planned next steps.

   It is the parties’ understanding that pursuant to the Court’s Standing Order, a Meet and

Confer Statement should be filed within 30 days of the filing of an Answer. Defendants filed

their Answer on May 24, 2021. Thirty days from the filing of the Answer would be June 23,

2021. Accordingly, the parties plan to submit a Meet and Confer Report by June 23, 2021.

   The parties have already begun to confer regarding the issues to be set forth in the Meet and

Confer Report and expect to continue conferring between now and June 23, 2021.
      Case 1:21-cv-00465-BAH Document 16 Filed 06/08/21 Page 2 of 2




Respectfully Submitted,

/s/ Jeffrey Light_______________          BRIAN M. BOYNTON
Jeffrey L. Light                          Acting Assistant Attorney General
D.C. Bar #485360
1712 Eye St., NW                          JOHN R. GRIFFITHS
Suite 915                                 Director
Washington, DC 20006                      Federal Programs Branch
(202)277-6213
Jeffrey@LawOfficeOfJeffreyLight.com       MARCIA BERMAN
                                          Assistant Director
Counsel for Plaintiffs                    Federal Programs Branch

                                          /s/ M. Andrew Zee
                                          Attorney
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          450 Golden Gate Ave.
                                          San Francisco, CA 94102
                                          Tel: (415) 436-6646
                                          Fax: (415) 436-6632
                                          Email: m.andrew.zee@usdoj.gov

                                          Counsel for Defendants




                                      2
